             Case 4:20-cv-40039-IT Document 13 Filed 06/02/20 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

In re: STEVEN FRANK BOURASSA             *
       a/k/a Hair Divine,                *
                                         *
                     Debtor.             *
*************************************
STEVEN FRANK BOURASSA,                   *
                                         *
              Appellant,                 *
                                         *
              v.                         *            Civil Action No. 20-cv-40039-IT
                                         *
DEUTSCHE BANK NATIONAL                   *
TRUST BANK, as Trustee                   *
for Ameriquest Mortgage Securities Inc., *
Asset-Backed Pass-Through Certificates,  *
Series 2005-R10                          *
                                         *
              Appellee.                  *

                                              ORDER

                                            June 2, 2020
TALWANI, D.J.

       On May 18, 2020, the court denied, without prejudice, Appellee’s Motion to Dismiss

Appeal [#4] for failure to file and serve the designation of record on appeal and a statement of

issues presented as required by Fed. R. Bankr. P. 8009 and extended Appellant’s time for filing

to May 22, 2020 “[a]s a courtesy to Appellant in light of his mistaken belief that his then-

pending motion for leave to appeal in forma pauperis allowed him to ignore other deadlines, and

in the interest of resolving matters on the merits.” Elec. Ord. [#8]. The court cautioned that it did

“not anticipate granting a further extension of this deadline.” Id. On May 22, 2020, Appellant

filed a Motion for Exemption from PACER Fees [#9], which has been directed to the Chief

Judge for review. He did not file any motion for extension of the filing deadline. On May 26,

2020, Appellee filed a Second Motion to Dismiss Appeal [#10] for failure to file and serve the

designation of record on appeal and a statement of issues presented. Appellant has not

responded.
           Case 4:20-cv-40039-IT Document 13 Filed 06/02/20 Page 2 of 2

       On May 29, 2020, the Bankruptcy Record [#11], including a Designation of Record and a

Statement of Issues, both dated May 22, 2020, was received by the court. See Bankruptcy

Record 470-480 [#11]. While Appellant may have filed the Designation of Record and Statement

of Issues with the U.S. Bankruptcy Court on May 22, 2020, this court did not receive them until

a week past the extended deadline. No status report or request for further extension was filed in

the interim. In the interest of adjudicating the appeal on the merits, the court will accept the late-

filed documents, but cautions Appellant that, going forward, the court anticipates enforcing all

deadlines unless good cause is shown for their extension in advance.

       Accordingly, Appellee’s Second Motion to Dismiss Appeal [#10] is DENIED.



       IT IS SO ORDERED.

       Date: June 2, 2020                                      /s/ Indira Talwani
                                                               United States District Judge




                                                  2
